              Case 3:19-cr-00541-FAB Document 6 Filed 09/10/19 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



  UNITED STATES OF AMERICA,

                      v.                                      CRIMINAL NO: 19-541(FAB)

  [1] AHSHA NATEEF TRIBBLE,
  [2] DONALD KEITH ELLISON,
  [3] JOVANDA R. PATTERSON,

  Defendants.



                                      INFORMATIVE MOTION

TO THE HONORABLE COURT:

       COMES NOW the United States of America by and through the undersigned attorney and before

this Honorable Court very respectfully states and prays as follows:

       In this case, on September 3, 2019 a fifteen count indictment was returned by the grand jury and

arrest warrants were issued for Defendants [1] Ahsha Nateef Tribble, [2] Donald Keith Ellison, and [3]

Jovanda R. Patterson. On that same date, the Court granted the government’s request to seal the

indictment until the arrest of any of the defendants. The United States respectfully informs the Honorable

Court that in the morning of September 10, 2019, Defendant [1] Ahsha Nateef Tribble was arrested in

the continental United States. As such, the indictment is deemed unsealed.

       WHEREFORE, the United States respectfully informs this Honorable Court of the foregoing.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 10th day of September, 2019.

       CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically filed the foregoing with the Clerk of Court using

the CM/ECF system, which will send notification of such filing to all CM/ECF participants.

                                                Page 1 of 2
Case 3:19-cr-00541-FAB Document 6 Filed 09/10/19 Page 2 of 2




                        ROSA EMILIA RODRIGUEZ-VELEZ
                        United States Attorney

                        s/Seth A. Erbe
                        SETH A. ERBE
                        Assistant United States Attorney
                        USDC-PR No. 220807

                        United States Attorney’s Office
                        Torre Chardón, Suite 1201
                        350 Carlos Chardón Ave.
                        San Juan, PR 00918
                        seth.a.erbe@usdoj.gov
                        Tel. (787) 766-5656




                         Page 2 of 2
